Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/09/2021.
	Currently, claims 1-8 are pending with claims 7 and 8 being withdrawn from consideration as drawn to a non-elected Group.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 1 (as well as claims 2-6 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface (of the pixel peripheral solid portion)" (note also that this top surface is singular currently in the claim as opposed to the plural top surfaces of this part previously introduced) in the fourth to last line, and on the same line claim 1 also recites “the pixel peripheral solid portion” (again singular rather than plural).  There is insufficient antecedent basis for these limitations in the claim.  The surface(s) of the plural pixel peripheral solid portions needs to be 

The office also notes that there are some stray “the” limitations in both of the method claims which are withdrawn that the applicant can tidy up though they are not currently pending claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsusen (JP 2017157568 published 09/07/2017, which is already of record as it was cited by the applicant, note the office has included an copy of, and an English translation of, the JP patent JP 6444446B2 which published from the application which the 568’ reference is based on and in which citations will be made below though the .  
As to claim 1, Tetsusen shows an organic electroluminescent display device including a plurality of pixels (see the display in Fig. 1-5 where Fig. 1 is overhead view of whole device, Fig. 4 is overhead view of region IV in Fig. 1, Fig. 2 is side view of whole device in Fig. 1, and Fig. 3 is a zoomed in view of region III in Fig. 2, and note Fig. 4 is a cross section down V-V in Fig. 4, see also Fig. 6-8 for methods that accompany this device, where cross sections are taken down V-V; [0011], note the applicant may want to procure a cleaner copy than the one in the PTO’s system where the document is scanned in, espacenet and the JP website both have copies of good quality available for viewing), comprising: 
an element substrate including a substrate (see the substrate 10; [0014]), 
a plurality of organic electroluminescent elements supported by the substrate and respectively located in the plurality of pixels (note the organic elements 30 as pixels in the pixel areas and wherein they are all supported by 10; [0014] and [0016]),
 and a bank layer defining each of the plurality of pixels (see bank layer 14 defining the pixels; [0028]); 
and a thin film encapsulation structure covering the plurality of pixels (see the encapsulation film 40; [0036]; the office notes here that just 40a, c, d can in the alternate be designated here as this part as well as just 40b-d as another alternate designation is possible here), 
wherein the bank layer has an inclining surface enclosing each of the plurality of pixels (see the inclined surface of the bank layer around the pixels in Fig. 3),
wherein the thin film encapsulation structure includes a first inorganic barrier layer (see layer made of 40a+b where 40a is taken as SiN embodiment in [0035] and 40b is taken as one of 
wherein the plurality of solid portions include pixel periphery solid portions (see each of the little “pixel periphery solid portions” designated in Picture 1 below where they have a triangular left edge that leads up to a line going over rightwards, and which triangular left edge begins slightly away from the very tips of the parts of 40c, and generally the whole designated portions being on a periphery of each pixel in Fig. 3) each extending, on the first inorganic barrier layer, from a portion on the inclining surface to a peripheral area in a corresponding pixel of the plurality of pixels (the office notes that it takes it that each of the pixels is the same design in the reference in the context of the reference and further notes that each of the 40c portions extends on the first inorganic barrier layer 40a+b from a position on the inclined surface of 14, over leftwards, to a peripheral area in a pixel shown in Fig. 3, where the peripheral area is the overall area down where the bulk of the total part 40c is located), the pixel periphery solid portions each extending along the entirety of a circumference of the pixel (note that the pixel periphery solid portions made of the designated parts of 40c in Picture 1 below are each extending along the whole circumference of the pixel in Fig. 4’s top view), 
an inclination angle theta a (see the designated 20-40 degree angle in Picture 1 below) of the top surface of the pixel peripheral solid portion at a position (note the position where the arrow is pointing to for the angle of 20-40 degrees of the now designated pixel peripheral solid actual material 40c, as opposed to portions of portions thereof, are depicted as being very shallow angles building up to more steep angles around the outer edges and are noted explicitly to be less than 90 degrees in [0047], however the designations made for these parts will be slightly different, and so the office notes additionally that as the claim is still referring to the top surface of portions to specify the particular position being referred to then the office will adjust the designation of the portions being designated in the reference to where the portion designated is not out at the very tip end tail but is rather just inside thereof, as will be depicted below in Picture 1, such that an angle of the surface of the “pixel peripheral solid” portion designated is at a 20-40 degree angle with respect to the top surface of the first inorganic barrier layer in picture 1 below; the office notes that as an alternate ground of rejection here will be made a designation where the little triangle shape on the left of the overall portion designated in the Picture below is scooted over to the right a bit and made much larger so it will be further out “to the periphery” should this be required).  


    PNG
    media_image1.png
    580
    594
    media_image1.png
    Greyscale

Picture 1:  Blown up parts of Fig. 3 from Tetsusen with the new designated pixel peripheral solid portions shown.  

However, Tetsusen fails to show the device being one wherein a refractive index of the first inorganic barrier layer is 1.75 or larger and 1.90 or smaller and wherein a refractive index n0 of the organic barrier layer is smaller than a refractive index n1 of the second inorganic barrier layer.  

Abe shows using materials such that a barrier material chosen is SiN with index of refraction that is 1.75 or larger and 1.90 or smaller (see the range of values for the index of refraction 1.5-2.0 having embodiments falling within the smaller range at around 1.8 for a protection layer that makes a barrier from moisture 4; [0040]) and wherein a refractive index of an organic barrier layer is smaller than a refractive index n1 of a barrier layer thereon (see organic material having embodiments that range from 1.6-2.7 where here an embodiment at 1.6 appears to be manifestly present in the reference when read by one of ordinary skill; [0037]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the materials system with index of refraction around 1.8 for the inorganic barrier materials being used and slightly lower index of refraction 1.6 organic barrier material embodiments as taught by Abe to have made the materials and associated indexes of refraction for the layers 40a, c and d in Tetsusen with the motivation of using low molecular weight organic material that can be deposited by vapor deposition for simple fabrication while also using indexes of refraction verified for use for real life materials that will work for such layers (see using the alternate organic materials for simple deposition in [0038] and the indexes of refraction verified for use in real life embodiments in [0038] and [0040]).  

The office notes here that if the applicant has any trouble seeing the above Picture 1 to contact the office and a copy can be emailed.  



As to claim 3, Tetsusen, as modified by Abe above shows a device, wherein the refractive index n1 of the second inorganic barrier layer and the refractive index n0 of the organic barrier layer have a difference (deltan1 = n1 - n0) that is larger than, or equal to, 0.25 (see the difference between the indexes of refraction of the relevant layers above being greater than .25 in the combination above).  

As to claim 4, Tetsusen, as modified by Abe above, shows a device wherein the refractive index n1 of the second inorganic barrier layer is 1.75 or larger and 1.90 or smaller (note the materials system for the barrier layers above, including the upper one, have 1.8 as index of refraction in the combination above).  

As to claim 5, Tetsusen, as modified by Abe above shows a device wherein the first inorganic barrier layer and the second inorganic barrier layer each have a thickness of 200 nm or greater and 1000 nm or less independently (note 40a+b are around 502 nm total thickness in [0110]-[0101] describing making the device above while 40d is itself 500 nm in [0103] describing making the device above).  

.  

Response to Arguments
Applicant's arguments filed 02/09/2021 in the Remarks with respect to the previous objections and rejections have been fully considered and are persuasive in so far as the objections are overcome and the previous very specific grounds of rejection are concerned.  The previous objections and very specific grounds of rejection of the claim(s) have been withdrawn.  However, the office notes that there are very similar, slightly different grounds of rejection introduced above, as the “interception point” as the applicant refers to it, is somewhat adjustable due to the portion language currently being used throughout the claim.  Additionally there appears to be a new issue under 35 U.S.C 112.  
The office notes that if the applicant is intent on pursuing this particular line of claiming, eventually they will likely want to 1.  make sure that the top surface that the angle is going up to from the first inorganic barrier layer’s top surface is itself the top surface of the actual part “an organic barrier layer” previously introduced, as opposed to a “portion” thereof, or “portions of portions” thereof and 2.  ensure that the inclination angle limitation is in effect all the way around the circumference of the pixel (there is some language close to requiring this now already in the claim but it does not quite require that just yet).  This will a.  at least require the office to consider having to apply a reference like 2015/0060822 for inclusion in the combination (or a similar combination) to that made above and b.  give at least a small chance of distinguishing the claim from all art of record.  Though there are many 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891